Citation Nr: 0634402	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  96-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for loss of 
concentration, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for stomach problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for nausea, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for diarrhea, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for blood in the 
stools, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for psychiatric 
problems, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for joint pain (to 
include as affecting the ankle and right shoulder), claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1991, to include service in the Persian Gulf.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating action 
of the RO which, inter alia, denied service connection for 
fatigue, headaches, memory loss and stomach problems.  A 
notice of disagreement (NOD) was received in March 1996.  A 
statement of the case (SOC) was issued August 1996.  A 
substantive appeal was received later that same month.

In April 1999, the Board remanded these matters to the RO for 
additional development.  In the April 1999 remand, the Board 
pointed out that in August 1996, the veteran had submitted an 
NOD as to an August 1996 rating action in which the RO denied 
service connection for nausea, diarrhea and bloody stools.  
The Board further noted that in November 1997, the veteran 
had submitted an NOD as to a September 1997 rating action 
which denied service connection for loss of concentration and 
a psychiatric disorder and in February 1998, submitted an NOD 
as to a January 1998 rating action which denied service 
connection for joint pain.  Pursuant to the Board's 
instructions, the RO issued an SOC addressing all those 
issues in September 1999.  A substantive appeal was received 
from the veteran later that same month.

After accomplishing some development directed by the Board, 
the RO continued the denial of the claims (as reflected in an 
August 2002 Supplemental SOC (SSOC)), and returned them to 
the Board.  

In September 2003, the RO denied service connection for 
fatigue, but again remanded the remaining claims to the RO.  
Following partial completion of the Board's requested 
actions, the RO continued the denial of the veteran's claims 
(as reflected in a May 2005 SSOC) and returned these matters 
to the Board for further appellate consideration.

The Board notes that, after issuance of the last SSOC in May 
2005, the veteran submitted approximately 20 medical reports 
in June 2005 without including a waiver of consideration by 
the agency of original jurisdiction.  Although the RO has not 
issued a SSOC with respect to the veteran's June 2005 
submission, the careful review discloses that each of those 
reports submitted at that time is a duplicate of reports 
already contained in the claims file.  Thus, a remand of 
these matters to the RO for consideration of this evidence 
and issuance of a SSOC reflecting such consideration is not 
required.  See 38 C.F.R. § 19.31 (2006).  

The Board's decision on the claims involving psychiatric 
problems and joint pain (to include as affecting the ankle 
and right shoulder) are set forth below.  The remaining 
claims are addressed in the remand following the order; those 
matters are, again, being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  During his active military service, the veteran served in  
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  

3.  Competent evidence establishes that the veteran does not 
have chronic psychiatric problems.

4.  Competent evidence establishes no qualifying chronic 
disability manifested by joint pain, and ankle and right 
shoulders conditions have been associated with known clinical 
diagnoses.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).

2.  The criteria for service connection for joint pain (to 
include as affecting the ankle and right shoulder), claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each of the claims herein 
decided has been accomplished.  

In a November 2001 letter, the RO notified the veteran and 
his representative of the basic criteria for establishing 
entitlement to service connection, and the type of evidence 
needed to establish each element of the claim.  In an April 
2004 letter more specific to undiagnosed illness claims, the 
RO explained that evidence was needed to show that he 
experienced certain types of identified problems, and that 
the problems had existed from military service to the 
present.  The RO again described the types of evidence that 
would support the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2001 and April 2004 
notice letters collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the November 2001 letter, the RO indicated that it would 
obtain private medical records on the veteran's behalf if he 
provided sufficient identifying information and authorization 
to obtain such records; the RO also advised the veteran that 
he could the records, himself, and send them to the RO.  In 
the April 2004 letter, the RO notified the veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Further, the April 2004 letter 
requested that the veteran send in any medical records that 
he had.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal because the VCAA was enacted after that 
rating action.  However, the lack of pre-adjudication notice 
in this appeal was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudications, 
in that the claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006)).  As indicated above, the 
veteran has notified of what is needed to support his claims, 
and has been afforded opportunity to provide information 
and/or evidence pertinent to the claims.  Following the most 
recent, April 2004 notice letter, which substantially 
completed VA's notice requirements and corrected any 
deficiency in the prior notice letter, the veteran was 
afforded another opportunity to present information and/or 
evidence in support of the claims before the RO readjudicated 
the claims (as reflected in the May 2005 SSOC).    

Hence, the Board finds that any failure on VA's part in not  
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims decided is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).  

Recently, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date of the disability).  Here, the 
RO has not provided notice as to disability rating or 
effective date.  However, on these facts, such omission is 
harmless.  as the Board's decision herein denies three of the 
appellant's claims for service connection, no disability 
rating or effective date is being assigned; there is 
accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.



The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claims under consideration.  The veteran's service medical 
records are associated with the claims file, as are his 
treatment records from the VA Medical Center (VAMC) in 
Greenville and Columbia, together with private treatment 
records from Drs. DMJ, BRC and JGP.  The veteran has not 
identified any medical treatment providers other than that 
identified above and below from whom he wanted the RO to 
obtain records.  In May 2005, the RO communicated to the 
veteran that he would be allowed an additional 60-day period 
to supplement the record, and, as noted in the introduction, 
the veteran submitted copies of evidence already of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim that 
needs to be obtained.  The record also presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with any claim being decided.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision of the claims herein decided.


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurological signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military, naval, or air service  
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not  
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).

Effective March 1, 2002, Congress revised the undiagnosed 
illness statute.  See 38 U.S.C.A. § 1117(a)(2)(B)  (West 
2002).  In the revised statute, the term "chronic  
disability" was changed to "qualifying chronic disability," 
and the definition of "qualifying chronic disability" was 
expanded to include (a) undiagnosed illness, (b) a medically 
unexplained chronic  multi-symptom illness (such as chronic 
fatigue syndrome,  fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the VA Secretary 
determines, in regulations,  warrants a presumption of 
service connection.  Effective June  10, 2003, the VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 38 C.F.R. § 3.317.

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  

The veteran in the instant case did serve in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
Hence, for purposes of the pertinent statute and regulation, 
he is a Persian Gulf veteran.  That notwithstanding, the 
Board finds that the record does not present a basis for a 
grant of service connection for either psychiatric problems 
or for ankle or right shoulder problems, to include joint 
pain. 

A.  Psychiatric problems

Service medical records are silent as to complaints, 
findings, or diagnoses relating to any psychiatric problems.  
On his report of medical history on separation in June 1991, 
the veteran denied any mental disorder and the 
contemporaneous examination report did not document any 
mental abnormality.  

The veteran was afforded a mental disorders examination in 
December 2004.  The claims file was available at the time of 
the evaluation and was reviewed by the clinician.  The 
examiner observed that in 1996, a physician concluded that 
the veteran did not have a mental disorder.  Another examiner 
in December 1997 noted that the veteran had an adjustment 
disorder with a depressed mood and was assigned a Global 
Assessment of Functioning (GAF) score of 58.  In October 
1999, an examiner noted that the veteran had an anxiety 
disorder not otherwise specified and was assigned a Global 
Assessment of Functioning score of 68 and the findings of the 
anxiety disorder based upon concentration problems and there 
was also a note in the report that there was some 
somatization issues as well.  The examiner noted that the 
veteran had never received any mental health treatment.  

On mental status examination, the veteran was alert, oriented 
and attentive and appeared his stated age.  His mood appeared 
to be euthymic and his affect was mildly irritable, but this 
appeared to be related to his frustration about his 
compensation and pension examination process.  His speech was 
a regular rate and rhythm.  There was no evidence of 
psychomotor agitation or retardation.  The veteran's eye 
contact was fair and he was fairly cooperative with the 
examiner.  His thought process was logical and coherent. His 
thought content was devoid of any current auditory or visual 
hallucinations.  There was no evidence of delusional content 
noted.  He denied any current suicidal or homicidal ideation.  
His memory was intact for immediate, recent and remote 
events.  He was not able to concentrate well enough to spell 
"world" backwards, but was able to interpret a proverb.  
His intelligence was estimated to be in the average range and 
the veteran had fairly good insight into his current 
condition.  The examiner concluded that there was no evidence 
of any psychiatric disorder.  

In short, the competent evidence establishes no qualifying 
chronic disability manifested by psychiatric problems within 
the meaning of 38 U.S.C. § 1117.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where, as here, the evidence 
establishes that the veteran does not have the disability for 
which service connection is sought, there can be no valid 
claim for service connection on any basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

B.  Joint Pain (claimed as affecting the ankle and right 
shoulder)

These claims turn on whether the record presents a sound 
medical basis for attributing joint pain (to include that 
associated with the ankle and right shoulder) to the 
veteran's military service, to include as a manifestation of 
a qualifying chronic disability associated with his Persian 
Gulf War service.  Following a review of the medical evidence 
of record in light of the above criteria, the Board finds 
that the record does not provide a basis for service 
connection for currently claimed conditions on any basis.

Service medical records are entirely silent as to complaints, 
findings, or diagnoses relating to any ankle, shoulder or 
other joint  problems.  A foreign body (glass) was removed 
from his foot right foot in 1987 when he was stationed at 
Ramstein Air Base in Germany.  However, no ankle injury was 
noted.  Separation examination was negative for relevant 
pathology, and the veteran denied foot and/or shoulder 
problems.  

The medical record demonstrates that the veteran was first 
seen for a right ankle sprain post-service, on June 28, 1992.  
The veteran had fallen off a platform and twisted his ankle 
according to an emergency room record.  

Private medical records report right shoulder pain as early 
as 1998 along with a reinjury to his right ankle in 2000.  A 
May 2000 X-ray report diagnosed degenerative osteoarthritic 
of the right ankle and soft tissue injury.  

The veteran was afforded a VA examination in December 2004.  
The examiner reviewed the claims file, noting that in 1991, a 
rating board in Ramstein, Germany noted that the patient had 
no complaints of joint pain upon discharge from the military.  
In 1996, he wrote a personal letter in which he complained of 
certain items, including headaches, etc., but there were no 
complaints of leg or shoulder pain in this letter in 1996.  
The veteran reported that he had multiple sprains to his 
ankles over a period of time.  He continues to have 
difficulty with discomfort and reported his shoulder, 
particularly his right shoulder, hurts him with overhead 
activity or sleeping on his side.  His knees hurt him when he 
squats or kneels, but he really states he has poor pain in 
the thigh and quadriceps region when he works or walks uphill 
or downhill, etc.  Radiographic examination of his right 
shoulder showed a grade 1 separation of the acromioclavicular 
joint with a type I acromion and mild degenerative arthrosis 
of the acromioclavicular joint.  There was mild anterior 
spurring over the bilateral tibias and talus consistent with 
multiple ligamentous sprains and/or minor injuries.  His 
knees show minimal spurring without joint space narrowing on 
the medial side.  

On physical examination, there was tenderness to palpation of 
the acromioclavicular joint and bony changes noted in the 
right shoulder.  There was a small to moderate bursa 
overlying the acromioclavicular joint at this region.  
Examination of his right and left ankle shows 5 degrees 
dorsiflexion and 30 degrees of plantar flexion.  No effusion 
is noted.  Examination of his right and left knee shows 0 to 
135 degrees arc of motion, mild patellofemoral crepitance, no 
apprehension noted, no joint line tenderness and no bony 
changes noted.  He has stable ligaments in all planes.  
Diagnoses were 1) right shoulder with post-traumatic 
arthrosis of the acromioclavicular joint with no antecedent 
history of injury per the patient.  2) Bilateral ankles with 
multiple ankle sprains with evidence of mild anterior 
impingement bilaterally and mild lateral instability.  3) 
Bilateral knees with chondromalacia patella again without 
antecedent history dating back into his medical chart.

The examiner could find no evidence of an underlying single 
diagnosis attributable to these multiple complaints.  The 
examiner offered that chronic ankle instability can come from 
multiple sprains, and the patient does state that he had 
multiple episodes of small ankle injuries at time in military 
service, which the examiner though was likely attributable to 
his time in military service.  He could not corroborate any 
evidence of a systemic illness or multi-symptom illness or 
pathophysiology that would overlap with all these 
symptomatologies.  The shoulder shows evidence of a grade 1 
acromioclavicular separation.  His ankles show evidence of 
multiple ligamentous sprains.  These appear to be 
degenerative arthritis from minor injuries sustained in the 
past with no evidence in the chart concerning treatment of 
these injuries while his time in military service.  

Here, the medical evidence fails to establish objective 
evidence of any qualifying chronic qualifying disability 
associated with the veteran's complaints of joint pain.  On 
the contrary, the evidence shows that the veteran's joint 
complaints-specifically, as regards the ankles, the right 
shoulder, and the knees-are attributable to known clinical 
diagnoses.  As such, a grant of service connection for these 
problems, under the provisions of 38 U.S.C. § 1117, is 
precluded.

While service connection, under the provisions of 38 U.S.C.A. 
§ 1110, may, nonetheless, be warranted if either of the 
diagnosed disabilities is shown to be medically related to 
service, the Board finds no probative evidence to establish 
such a medical relationship.

The December 2004 examiner's conclusion that the veteran's 
current ankle condition is related to multiple sprains over 
the years is consistent with the record; however, his comment 
that veteran's current ankle disorder is likely related to 
service is not objectively supported.  The veteran told the 
examiner that he suffered "small ankle injuries" in 
service; however, the record does not support that history as 
related by the veteran.  The veteran's service medical 
records contain multiple entries for relatively minor 
disorders.  Even so, there is a complete absence of any 
complaints, findings or diagnosis reflecting any ankle injury 
in service.  On the other hand, several post service medical 
records document ankle injuries over the years after his 
military service.  The Board notes that as a medical opinion 
can be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  



C.	Both claims 

As indicated above, the current record does not support 
either of the veteran's claims herein decided, and neither 
the veteran nor his representative has identified, presented, 
or even alluded to the existence of competent and probative 
evidence that would, in fact, support either claim, despite 
being given several opportunities to do so.  

In addition to the medical evidence noted above, the Board 
has considered the assertions advanced by the veteran in 
connection with his current claims.  The Board emphasizes, 
however, that each claim on a appeal turns on a medical  
matter.  As a layman without the appropriate medical training 
and expertise, the veteran simply is not competent to render 
a probative opinion on a medical matter.  See Bostain v.  
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

For the foregoing reasons, the claims for service connection 
for psychiatric problems and for joint pain (to include with 
respect to the ankle and right shoulder), each claimed as 
associated with the veteran's Persian Gulf service under the 
provisions of 38 U.S.C. § 1117, must each be denied.  In 
reaching each  conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent medical evidence does not support either claim, 
that doctrine is not applicable .  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1  Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for a psychiatric disorder as due to 
undiagnosed illness or other qualifying chronic disability, 
is denied.  

Service connection for joint pain (to include with respect to 
the ankle and right shoulder), claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, is denied.  


REMAND

Unfortunately, the claims file reflects that another remand 
of the claims remaining on appeal-involving memory loss, 
loss of concentration, stomach problems, nausea, diarrhea and 
blood in the stools-is warranted, even though such will, 
regrettably, further delay a final decision on the claims on 
appeal.

The Board observes that the psychiatrist who conducted the 
December 2004 mental disorders examination recommended that 
the veteran undergo neuropsychological testing to determine 
if he has a cognitive disorder related to his complaints of 
memory and concentration problems.  There is no indication 
that such testing was afforded.  Thus, another examination is 
required to remedy this defect.  

The veteran's gastrointestinal complaints (stomach problems, 
nausea, diarrhea and bloody stools) have been tentatively 
attributed to irritable bowel syndrome (IBS) or due to or 
aggravated by the service-connected headache disability or 
due to hemorrhoids.  When the case was previously before the 
Board in September 2003, the Board noted that a September 
1999 VA examination had suggested that a colonoscopy should 
be undertaken.  The evidence suggested that the procedure may 
have been performed by a private physician but no results had 
been obtained.  The RO was to have to obtained any existing 
colonoscopy report and arrange for the veteran to undergo 
another VA examination.  The record reflects that the veteran 
underwent a colonoscopy in December 1999 and the associated 
records were associated with the file.

In December 2004, the examination was conducted, and the 
examiner reported having reviewed the claims file.  
Curiously, he reported that the veteran has never had a 
colonoscopy and remarked being unable to ascribe a diagnosis 
to the veteran's complaints without the results of a 
colonoscopy.  It is apparent that the examiner either did not 
actually review the claims file or he overlooked the December 
1999 private medical records.  In either event, it is 
necessary to afford another examination. 

Accordingly, the RO should arrange for the veteran to undergo 
further gastrointestinal examinations, by physicians, as well 
as neuropsychological testing, at an appropriate VA medical 
facility.  The veteran is, again, advised that failure to 
report to any such scheduled examination(s), without good 
cause, may well result in a denial of the claims.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination(s), 
the RO should obtain and associate with the record such any 
notice(s) of such examination sent to the veteran.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim s 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all evidence in possession, and ensure that 
its notice meets the requirements of Dingess/Hartman, cited 
to above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to any claim(s) 
remaining on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession with respect to the claims 
(not previously submitted), and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After the veteran responds to the 
request for treatment information (or a 
reasonable period for him to respond has 
expired) and all records and/or responses 
from each contacted entity, have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neuropsychological examination and 
testing, and gastrointestinal 
examination, by physicians, at an 
appropriate VA medical facility.  The 
purpose of these examinations is to 
identify all signs and symptomatology 
that the veteran claims to experience on 
a chronic basis as a result of his 
service in the Persian Gulf.

The entire claims file must be made 
available to each examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests/studies 
should be accomplished, and all clinical 
findings reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for conclusions reached, in a 
printed (typewritten) report.

The neuropsychologist should determine if 
there are any objective indications that 
the veteran is suffering from memory loss 
and/or loss of concentration.  If so, the 
examiner should specifically state 
whether the veteran's complaints are 
attributable to a known diagnostic 
entity, to include a cognitive disorder.  

 If any such complaints cannot be 
attributed to a known diagnostic entity, 
to include a cognitive disorder, a 
psychiatric disorder, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
complaints.  The examiner should indicate 
whether the complaints represent a 
medically unexplained chronic multi-
symptom illness, without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  If there are 
known diagnoses which can be medically 
explained, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

The gastrointestinal examiner should 
determine if there are any medical 
indications that the veteran is suffering 
from a gastrointestinal disorder.  The 
examiner's attention is invited to 
private medical records from December 
1999 pertaining to a colonoscopy and 
related procedures.  

The examiner should specifically 
determine whether the veteran's 
complaints of stomach problems, nausea, 
diarrhea and bloody stools are 
attributable to a known diagnostic entity 
to include irritable bowel syndrome.  If 
not, the examiner should specifically 
state whether he/she is unable to ascribe 
a diagnosis to the complaints. The 
examiner should indicate whether such  
complaints represent a medically 
unexplained chronic multi-symptom 
illness, without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities. If there is a 
known gastrointestinal diagnosis that can 
be medically explained, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the diagnosed disability (a) was 
incurred in or aggravated by service; or 
(b) was caused or is worsened by service-
connected hypertension and/or 
hemorrhoids.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit(s) sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


